            Case 1: 19-cv-10201-AKH Document 16-7 Filed 02/17 /20 Page 1 of 1


UNITED STATES DISTRJCT COURT
SOUTHERN DISTRJCT OF NEW YORK


SEACUBE CONTAINERS LLC,                              Civil Action No. 19-10201-AKH

     Plaintiff,
                                                     ECF Case
                                                                          USDCSDNY
V.
                                                                         DOCUMINT
PT LINT AS KUMALA ABADI,                                                 ELECTRONICALLY FILED
                                                                         DOC#:
     Defendant.                                                               - - - - -- ---
                                                                         DATE FILED: •-ll-J..o

                                  FINAL DEFAULT JUDGMENT

           This action having been commenced on November 3, 2019 by the filing of the

 Complaint, a copy of the Summons and Complaint having been served on defendant, PT Lintas

 Kumala Abadi, defendant not having answered the Complaint, and the time for answering the

 Complaint having expired and the Clerk on January 9, 2020 having issued a Certificate of

 Default; and

           Plaintiff SeaCube Containers LLP having moved the Court for entry of a final default

judgment, presenting supporting materials confirming that this Court should now enter final

judgment; it is therefore

           ORDERED, ADillDGED AND DECREED: That plaintiff SeaCube Containers LLP

 have judgment against defendant PT Lintas Kumala Abadi in the liquidated amount of

 $1,310,276.01 (One Million, Three Hundred Ten Thousand, Two Hundred Seventy Six

 United States Dollars and On1te Cent).

           Enforcement of this judgment shall not be stayed pursuan!._to Fed, R, Cjy, P, 62(a).

 Dated: New York, New York
 February .ll_, 2020


                                                        Alvin K. Hellerstein, U.S.D.J.
